Citation Nr: 0927115	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder (claimed as hypertension with pacemaker implant), to 
include as due to exposure to herbicides


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from July 1954 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence that relates a cardiovascular 
disorder to service or any incident of service, including 
exposure to herbicides in service.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by active service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a 
letter dated in February 2007.  That notice complied in all 
relevant respects with the requirements of 38 U.S.C.A. 
§ 5103.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and post-service medical records 
from the facilities identified by the Veteran.  

Solicitation of a medical opinion is not necessary in 
connection with the Veteran's claim for service connection 
for a cardiovascular disorder.  In this case, although there 
is one findings of sinus bradycardia during service, the 
Veteran's service treatment records were silent for any 
findings of an underlying cardiovascular disorder.  Also, the 
first post-service medical findings relating to a 
cardiovascular disorder were years after service.  The 
Veteran does not contend he had a cardiovascular disorder in 
service or until years later, and has not offered any 
observations as to symptoms of any such disorder in service 
or in the years prior to the treatment shown in the records 
on file.  Rather, he only asserts his own opinion that his 
heart condition is etiologically related to service. Although 
he is competent to provide his observations of cardiovascular 
symptoms throughout the years, as a layperson he is not 
competent to link his current disorder to service.  Further, 
no competent evidence has been submitted to indicate that a 
current cardiovascular disorder is associated with an 
established event, injury, or disease in service or that a 
cardiovascular disorder was manifested during a one-year 
presumptive period for that disease following service.  
Accordingly, the Board finds that it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for 90 days in active service, and 
cardiovascular-renal disease, including hypertension, 
develops to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a Veteran develops a disorder 
listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The Veteran contends that he is entitled to service 
connection for a cardiovascular disorder (to include 
hypertension) as a result of Agent Orange exposure in 
Vietnam.  In particular, he alleges that flew supply missions 
all over Vietnam from 1962 to 1965 and that he believes that 
his heart condition and its residual effects are related to 
the missions that he conducted.  

Initially, the Board notes that the Veteran is not entitled 
to service connection for a cardiovascular disorder on a 
presumptive basis because his currently diagnosed  
cardiomyopathy, atrial fibrillation and sick sinus syndrome 
are not diseases associated with herbicide exposure under 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the presumption of 
service connection based on exposure to herbicides does not 
apply, and the standard methods of establishing service 
connection must be considered instead.  See Combee v. Brown, 
34 Vet. 3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records show that an 
electrocardiograph (EKG) conducted in June 1974 demonstrated 
sinus bradycardia.  A subsequent EKG conducted in conjunction 
with a periodic examination in July 1975 was within normal 
limits.  A chest x-ray conducted on November 17, 1995 did not 
include the left lateral costophrenic angle and the examiner 
suspected a possible retrocardiac nodule; it was recommended 
that the Veteran undergo further chest x-ray.   The Veteran 
underwent the suggested chest x-ray on November 20, 1975 
which revealed no significant thoracic or intrathoracic 
abnormality; the impression was that of a normal chest.   On 
discharge examination in November 1975, the Veteran's heart, 
lungs and chest were noted to be normal and it was also noted 
that an EKG was within normal limits.  

Post-service, the Veteran underwent a VA examination in May 
1976.  Examination of the cardiovascular system revealed that 
heart sounds were clear, loud and regular. 

Private medical treatment records dated from November 2004 to 
February 2007 show that the Veteran was diagnosed as having 
cardiomyopathy, atrial fibrillation and sick sinus syndrome 
with a pacemaker implant.

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the Veteran has a 
current cardiovascular disorder related to service.  Current 
medical evidence does not show a diagnosis of hypertension, 
however, the evidence does show that the Veteran has been 
diagnosed as having cardiomyopathy, atrial fibrillation and 
sick sinus syndrome with a pacemaker implant.   The Veteran 
was noted on one occasion to have sinus bradycardia during 
service; however, the service examiner did not associate the 
sinus bradycardia with a disease process or otherwise afford 
the Veteran with a diagnosis of a heart disability.  Further 
EKG tests conducted during service were within normal limits 
and there was no additional treatment, findings or diagnosis 
of a cardiovascular disorder during service.  On VA 
examination shortly following discharge from service, there 
was no indication of a cardiovascular disorder.  Nor does the 
post-service evidence reference sinus bradycardia.  

The first post-service evidence of the Veteran's cardiac 
disabilities is found in the private treatment records dated 
in 2004; approximately 28 years after his military service 
had ended.  This lengthy gap between service and the first 
documented evidence of arthritis provides highly probative 
evidence against his claim.  Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  Furthermore, there are no medical 
opinions linking any of the Veteran's cardiovascular 
disorders to service.  Service connection for a 
cardiovascular disorder on a direct basis is not warranted.  
The evidence of record provides that the onset of the 
Veteran's cardiovascular disorders was several years after 
service.  Therefore, the Veteran is not entitled to the 
presumption that a cardiovascular disorder was incurred in 
service because it did not manifest within one year from the 
Veteran's separation from service.
 
Therefore, after consideration of all the evidence, the Board 
concludes that the claim for service connection for a 
cardiovascular disorder (claimed as hypertension with 
pacemaker implant), to include as secondary to herbicide 
exposure must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.


ORDER

Service connection for a cardiovascular disorder (claimed as 
hypertension with pacemaker implant), to include as due to 
exposure to herbicides, is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


